Citation Nr: 0003394	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94-19 080	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, to include peptic ulcer disease.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from August 1973 to April 
1987.  This case was remanded by the Board of Veterans' 
Appeals (Board) in November 1997 to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, for additional development, to include requesting 
that the veteran submit medical evidence linking current 
gastrointestinal disability, including ulcers, and back 
disability to military service.  The case is again before the 
Board for adjudication.

The issue of whether new and material evidence has been 
submitted to reopen the veteran's claim for entitlement to 
service connection for residuals of a head injury, to include 
post-traumatic stress disorder, was denied by rating decision 
dated in July 1999.  A notice of disagreement to this action 
was received by the Board on behalf of the veteran in 
December 1999.  Since a statement of the case has not been 
issued on this matter, it is referred to the RO for a 
statement of the case.


FINDING OF FACT

The veteran's claims for service connection for 
gastrointestinal disability, to include peptic ulcer disease, 
and back disability are not plausible.


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for gastrointestinal disability, 
to include peptic ulcer disease, or for back disability.  
38 U.S.C.A. § 5107(a) (West 1991).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
incurrence may be presumed for certain chronic disabilities, 
including ulcer disease, when shown to a degree of 10 percent 
within a year of service discharge.  38 U.S.C.A. §§ 1101, 
1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  
Continuity of symptomatology is required when the condition 
noted during service is not shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of well-grounded claims.  If 
he has not, his claims must fail, and VA is not obligated to 
assist him in the development of the claims.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims 
(Court) has stated repeatedly that 38 U.S.C.A. § 5107(a) 
unequivocally places an initial burden on a claimant to 
produce evidence that a claim is well grounded.  See Grivois 
v. Brown, 6 Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, at 92 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 
at 610-611 (1992).  A well-grounded claim is a plausible 
claim, that is, a claim which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The Court has stated that the quality and 
quantity of evidence required to meet this statutory burden 
depends upon the issue presented by the claim.  Grottveit at 
92-93.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Id. 
Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The veteran's service medical records reveal that he veteran 
complained of back pain in February 1975, and the examiner's 
impression was prostatitis and viral syndrome.  He complained 
of low back pain in April 1976.  He said that he injured his 
back playing football in November 1976; a muscle bruise was 
the assessment.  He had low back pain again in July 1977.  
The veteran said in August 1978 that he hurt his back lifting 
a desk; muscle strain was diagnosed.  He complained of 
stomach pains in April 1979, and the assessment was urinary 
tract infection.  After complaints of stomach pains in July 
1979, the assessment was gastroenteritis.  He complained of 
vomiting and loose stools in November 1979; the impression 
was gastroenteritis.  The veteran noted back pains after 
playing football in July 1981.  He did not report 
gastrointestinal or back complaints on a July 1983 medical 
history report, and his spine and abdomen and viscera were 
normal on examination in July 1983.  

The veteran complained of diarrhea in August 1983 and of 
stomach pains and diarrhea in September 1983.  The 
assessments in September 1983 were to rule out several 
disabilities, including peptic ulcer disease and chronic 
inflammatory bowel disease.  A barium enema in October 1983 
was normal, and an upper gastrointestinal X-ray series (UGI) 
was suggestive of hyperacidity or gastritis; the assessment 
was gastric hyperacidity.  The veteran was taking antacids 
for stomach irritation in December 1983.  His spine and 
abdomen and viscera were normal on examination in December 
1983.  Gastritis was diagnosed in January 1984.  It was noted 
in September 1986 that the veteran had a history of recurrent 
back pain and that he had injured his back while pushing a 
motor vehicle out of a ditch.  The assessment was acute 
lumbosacral strain.  
The veteran complained in November 1986 of a history of 
epigastric pain, and said that he was once told that he had 
an ulcer; the assessment was possible gastritis.  The results 
of a UGI in November 1986 were considered normal.  Back pain 
and back sprain were noted in March 1987.  It was noted in 
April 1987 that the veteran had recurrent burning upper 
abdominal pain and that a UGI two months earlier was within 
normal limits.  On his discharge medical history report in 
April 1987, the veteran noted recurrent back pain and 
stomach, liver or intestinal trouble.  It was noted on 
physical examination in April 1987 that the veteran 
complained of constant stomach pain and of frequent low back 
pain; rule out peptic ulcer disease and low back pathology 
were diagnosed. 

On VA examination in January 1989, there were no 
gastrointestinal or back complaints.  On general physical 
examination, the veteran walked without a limp.  Other than a 
right thigh scar and deformity of the toenails, there was no 
abnormality of either lower extremity.  The veteran's 
gastrointestinal system and back were not examined.

The veteran was given a disability determination examination 
by Sunant Suvanich, M.D., in April 1989.  The veteran said 
that he had had a fracture of the lumbar spine in 1981 and 
peptic ulcer disease in 1988.  On musculoskeletal system 
evaluation, straight leg raising was negative bilaterally.  
There was no limitation of motion of the lumbosacral spine.  
No abdominal abnormality was found.

The veteran was hospitalized at a VA hospital from May to 
June 1989 for psychiatric disability.  Physical examination 
was unremarkable.  The discharge diagnoses included history 
of peptic ulcer disease.

The veteran was hospitalized at a VA hospital from July to 
September 1989 with psychiatric complaints.  Physical 
examination revealed some tenderness over the T12-L1 
vertebrae and some midline abdominal tenderness.  X-rays of 
the lumbosacral spine and sacroiliac joints did not show any 
abnormality.  

VA outpatient records reveal that the veteran complained of 
severe low back pain in March 1990 due to reinjury, with a 
history of chronic back problems.  Peptic ulcer disease was 
noted in March 1991.  The veteran had stomach complaints in 
November 1992, and the assessment was psychosomatic disorder.  
He complained of lower back pain due to a fall in February 
1993.  

According to a statement from a physician with the Department 
of the Army, which was received by VA in April 1991, the 
veteran's discharge physical in April 1987 did not include a 
satisfactory work-up in gastroenterology to rule out peptic 
ulcer disease.

On VA musculoskeletal examination in April 1993, the veteran 
said that he had injured his right leg, head, and back in a 
motor vehicle accident in service.  Physical examination 
revealed that he walked with a cane in his left hand and had 
a slight limp, which was nonspecific on the left.  There was 
no back deformity, tenderness, or muscle spasm.  He bent 
laterally to 20 degrees on each side and touched his fingers 
to his knees on forward bending; his movements were described 
as somewhat bizarre but rhythmical and well coordinated.  He 
squatted well but said that he was unable to walk on his 
toes.  In the supine position, the veteran performed straight 
leg raising to 20 degrees on both sides; Hoover sign was 
positive bilaterally.  The veteran said that he was unable to 
raise his legs further because of pain in his anterior 
thighs.  When passive elevation of the legs was attempted, he 
strongly resisted; however, at the end of the examination, he 
sat on the examining table with his legs extended before him.  
It was noted that when he sat in a chair to put on his shoes, 
he was able to bend forward and rest his chest on his 
anterior thighs with his hips at 130 degrees of flexion.  X-
rays of the lumbosacral spine did not show any abnormality.  
The diagnosis was history of back pain, nonspecific, 
currently without objective evidence of residual disability.

On VA gastrointestinal examination in April 1993, the veteran 
complained of severe epigastric pain and pyrosis 3-4 times a 
week.  He said that he was symptomatic despite taking 
medication.  It was noted that he had risk factors for peptic 
ulcer disease, including past history, long steroidal use, 
and occasional smoking.  On physical examination, the 
veteran's abdomen was soft, bowel sounds were present, and 
there was some epigastric tenderness; there was no rebound 
tenderness or splenomegaly.  Rectal examination was guaiac 
negative, and stool was normal.  The veteran was not anemic 
and there was no recurrent hematemesis or melena.  The 
veteran noted periodic vomiting.  Further tests were 
recommended.  The diagnoses were history of gastritis now 
with pain and prior history of melena despite compliance with 
H2 receptor antagonists.

VA outpatient records dated from January to November 1994 
reveal that the veteran complained of heartburn and burning 
pain in the abdomen in January 1994; the assessment is 
difficult to read but appears to include ulcer disease.  It 
was noted in June 1994 that the veteran was on a bland diet 
secondary to complaints of ulcer pain.  

The veteran testified at a personal hearing at the RO in 
February 1994 that he injured his back in a motor vehicle 
accident in 1980 and that an ulcer was first noted in service 
in approximately 1983.  

On VA musculoskeletal examination in August 1996, the veteran 
entered the examination room with a cane in his left hand and 
wearing boots.  His movements during the examination were 
described as bizarre.  There was no deformity of the spine or 
muscle spasm.  In the supine position, straight leg raising 
was 20 degrees bilaterally, with complaints of low back pain.  
There was a positive Hoover's sign bilaterally.  While supine 
the veteran resisted bending his knees more than 75 degrees 
on either side and indicated that he could have bent them 
more if he had had his knee braces.  He kept his legs 
straight at a 90 degree angle from his body until he bent 
them to put on his pants, at which point he kept his knees 
flexed to 90 degrees over the edge of the table, where his 
reflexes were tested and considered symmetrical.  X-rays of 
the lumbosacral spine did not reveal any abnormality.  The 
pertinent diagnosis was history of back strain currently 
without objective evidence of disability.  The examiner noted 
that there were numerous inconsistencies in the veteran's 
examination, which made the examination inconclusive.

On VA gastrointestinal examination in September 1996, it was 
noted that the veteran had a history of alcohol abuse and had 
been experiencing epigastric pain and heartburn for the 
previous several years, which had been only partially 
responsive to H2 blocker therapy.  It was also noted that a 
May 1993 esophagogastroduodenoscopy (EGD) showed distal 
esophagitis and duodenitis but no ulcer.  Biopsies done at 
that time were within normal limits.  The veteran's abdomen 
was soft on physical examination with mild epigastric 
tenderness.  There was no hepatosplenomegaly, and the rectal 
examination was negative for blood in the stools.  It was 
reported that an UGI endoscopy done in August 1996 showed two 
erosions in the pylorus and friable mucosa.  Because of 
borderline findings on a complete blood count, the examiner 
indicated that a serum iron study would probably be 
recommended in order to rule out iron deficiency.

According to records received by VA in February 1999, X-rays 
of the lumbosacral spine in February 1993 showed mild 
narrowing of the L4-5 disc space and Schmorl node 
deformities.  The diagnosis after EGD and biopsy in May 1993 
was duodenitis.  The diagnoses after EGD in August 1996 were 
stomach erosion and friable mucosa.

Also received in February 1999 are a Social Security 
Administration (SSA) disability award decision, with 
supporting medical evidence, in which benefits were awarded, 
beginning January 1988, for a primary diagnosis of anxiety 
related disorders and a secondary diagnosis of substance 
addiction disorder, alcohol.  A SSA decision continuing 
benefits is dated in January 1997; the primary diagnosis was 
status-post traumatic stress disorder and the secondary 
diagnosis was status-post frost bite to lower extremities.

Although the veteran complained in service of 
gastrointestinal disability, it was noted that a September 
1983 barium enema was negative, and a UGI in November 1986 or 
early 1987 was considered to be within normal limits.  While 
it was noted in April 1991 that service discharge evaluation 
in April 1987 did not include a satisfactory gastrointestinal 
work-up to rule out peptic ulcer disease, there were no 
gastrointestinal complaints on VA examination in January 1989 
and no gastrointestinal abnormality found on examination by 
Dr. Suvanich in April 1989.  Peptic ulcer disease was noted 
on VA outpatient records dated in March 1991; however, there 
is no associated tests results to support this notation and 
the veteran's stomach complaints were considered 
psychosomatic in November 1992.  An EGD in May 1993 was 
reported to show distal esophagitis and duodenitis but no 
ulcer disease.  An August 1996 EGD showed two erosions in the 
pylorus and friable mucosa.  Although there are recent 
findings of gastrointestinal disability, there is no 
competent evidence on file showing continuity of 
symptomatology since service or that any current 
gastrointestinal disorder is etiologically related to 
service.  Therefore, the veteran's claim for service 
connection for gastrointestinal disability, to include peptic 
ulcer disease, is not well grounded.

The veteran complained on several occasions in service of 
back disability, beginning in February 1975.  Muscle strain 
was diagnosed in August 1978; acute lumbosacral strain was 
diagnosed in September 1986; and back sprain was noted in 
March 1987.  The diagnosis at discharge was rule out low back 
pathology.  There were no back complaints on VA examination 
in January 1989, and no back abnormality found on examination 
by Dr. Suvanich in April 1989.  It was noted in March 1990 
that the veteran had reinjured his back.  Although X-rays of 
the lumbosacral spine in February 1993 showed mild narrowing 
of the L4-5 disc and Schmorl node deformities, VA 
examinations in April 1993 and August 1996, which included X-
rays of the lumbosacral spine, did not disclose objective 
evidence of disability.  In any event, there is no competent 
evidence of a continuity of symptomatology since service or 
of a nexus between any current back disability and service.  
Therefore, the veteran's claim for service connection for 
back disability is also not well grounded.

Although the veteran contends that he has the disabilities at 
issue due to service, the veteran, as a lay person, is not 
qualified to provide medical opinions or diagnoses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
Board views its foregoing discussion as sufficient to inform 
the veteran of the elements necessary to complete an 
application to reopen his claims for service connection for 
the disabilities noted above.  Robinette v. Brown, 8 Vet. 
App. 69, 79 (1995).

ORDER

Service connection for gastrointestinal disability, to 
include peptic ulcer disease, is denied.

Service connection for back disability is denied.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

